DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed March 15, 2021 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1 – 2, 4 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination a heat insulation coat having a spongy body, the spongy body comprising non-linear pores and a skeleton incorporating the pores, wherein the spongy body comprises an anodic oxide of an aluminum alloy in which Si is solid- solved in a supersaturated state, and the aluminum alloy contains 16 to 48 mass% of Si with respect to the alloy as a whole; the skeleton is an amorphous body comprising Al, Si, O, and impurities and has an amorphous peak specified by X-ray diffraction analysis at a position of 3.5 A or more and 4.1 A or less as lattice spacing, and the heat insulation coat has an apparent density of 1 g/cm3 or less, a volumetric specific heat of 1,000 kJ/m3 K or less, and a thermal conductivity of 2 W/m-K or less. The closest prior art reference, Yasuda et al. (US 5,955,182), teaches all of the claimed limitations but is deficient in the spongy body makeup as claimed. No other reference cures this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747